Citation Nr: 0210551	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-14 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
status post left total knee replacement, currently evaluated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel






INTRODUCTION

The veteran served on active duty from September 1951 to 
November 1952.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied an increased rating for status post left 
knee replacement. 

In his substantive appeal dated in June 1999, the veteran 
requested a hearing before a member Board at a local RO.  He 
was subsequently notified of a scheduled hearing in July 
2002, but withdrew his request for a hearing in writing in 
July 2002.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  The veteran is service-connected for status post left 
knee replacement.  

3.  The veteran's left knee disability is manifested by 
painful motion, pain with varied activities, weakness, and 
complaints of stiffness, degenerative joint disease, 
manifested by pain and limited motion, and is not productive 
of chronic residuals consisting of severe painful motion or 
weakness in the left extremity.  

4.  Exceptional factors such as marked interference with 
employment or frequent periods of hospitalization due to the 
left knee disability have not been demonstrated, and the 
application of the regular schedular standards is not 
impractical.



CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
status post left knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5055, 5256, 5261, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records document the complaints and 
treatment related to a left knee injury.  VA examination and 
medical reports dated in the 1950s reflect findings related 
to internal derangement of the left knee.  By rating action 
of October 1953, service connection was established for 
internal derangement of the left knee, and rated as 10 
percent disabling.  

The veteran was admitted for treatment in 1960.  Based on VA 
examination findings made in 1961, an increased rating of 20 
percent was assigned by rating action of February 1961.  
After hospitalization for treatment in 1963 a temporary total 
rating of 100 percent was assigned, with the resumption of 
the 20 percent rating on October 1, 1963.  

VA and non-VA treatment and examination reports dated in the 
1990s, reflect the veteran's ongoing complaints related to 
the left knee.  In April 1997, the veteran underwent a total 
knee replacement.  Treatment records dated in 1997, reflect 
follow-up treatment and monitoring of the veteran's progress.  
By rating action of October 1997, a temporary total rating of 
100 percent was assigned, effective April 16, 1997.  In that 
same decision, the RO assigned a 30 percent rating, effective 
July 1, 1998.  That rating has remained in effect since that 
time.  

In June 1998, VA received the veteran's claim for an 
increased rating.  Pursuant to the veteran's claim, a VA 
examination was conducted in July 1998.  The veteran 
complained that despite the surgery and related physical 
therapy in 1997, he has lost strength and motor coordination 
in the left leg, particularly on bending the left knee.  

The examiner noted pain and weakness along with stiffness and 
occasional swelling of the left knee, but no giving way or 
locking.  The veteran was only on Tylenol at that time.  The 
examiner opined that the disability, frequency, and duration 
of pain varied depending upon the activity the veteran was 
engaged in.  Exertion, walking and prolonged standing was 
cited as precipitating pain.  Bedrest was noted as relief.  
Since the surgery, motion and functional impairment had been 
minimal compared to the prior surgery.  The veteran was not 
using crutches, braces, canes or corrective shoes.  There had 
not been any episodes of dislocation or subluxation.  
Inflammatory arthritis was absent.  The condition was noted 
to limit the veteran's daily activities.  The left knee 
circumference measured larger than the right.  There was no 
evidence of joint effusion.  The examiner indicated that the 
normal landmark of the knee was obscured.  There were no 
areas of tenderness, redness or guarding of movement.  There 
was some functional limitation on standing and walking for 
extended periods.  Right and left leg length from the 
anterior iliac spine to the medial malleolus measured the 
same.  Left knee flexion was limited to 80 degrees, and full 
extension was limited to minus 10 degrees.  There was some 
evidence of muscle atrophy in the distal aspect of the thigh.  
There was no sign of joint instability.  The examiner 
reported diagnoses of status post left knee replacement, 
degenerative joint disease of the left knee, and torn 
ligaments of the left knee by history.  

X-rays were taken in June 1999, and the examiner reported an 
impression of status post left knee total arthroplasty, 
atheromatous disease and severe osteopenia.  While undergoing 
treatment for another condition, a left knee consult was 
obtained in July 1999.  The veteran complained of increasing 
knee pain over the past six to eight months, and that the 
knee was bothering him mostly on stairs.  He had not noticed 
a great deal of swelling, as well as redness or other 
evidence indicating infection.  The examiner observed that 
the veteran walked with a slight limp.  There was no obvious 
swelling of the left knee, and the incision was well healed.  
The examiner commented that "[h]e has a good range of 
motion."  There was some wasting of the quadriceps but there 
was some strength.  The x-rays were unremarkable, and the 
examiner did not see any obvious infection or loosening.  The 
examiner was not certain about the knee condition or the 
cause of the pain, but injected the knee.  

In an April 2000 statement, the veteran said that he still 
didn't have the range of motion that he had prior to the 
April 1997 total knee replacement.  He said he had to get a 
shot of cortisone in the summer of 1999 to relieve the pain, 
and that for the past three years he had been on 
acetaminophen for pain.  He said he still could not kneel 
down and had problems walking on an incline.  He added that 
it felt like his knee wanted to give out.

On a follow-up visit in April 2000, the veteran indicated 
that he had no complaints and that there had been no change 
since the surgery.  It was noted that he had received a 
cortisone shot in 1999, and that since then, he has not had 
pain or problems with the knee.  He reported feeling a little 
unstable when walking on inclines and had problems when 
kneeling.  He took Tylenol periodically with adequate 
control.  The veteran denied locking or effusion or recent 
trauma to the left knee.  The following was noted on 
examination: well-healed incision to the left knee; nontender 
to palpation; decreased range of motion, approximately 0 to 
100 degrees flexion; stable with varus and valgus stress; 
decrease in sensation to the lateral aspect of the left knee; 
some quadriceps atrophy with quadriceps strength of 4/5; 
negative effusion or crepitus; distal pulses intact; and left 
lower extremity neurovascularly intact.  X-rays showed no 
change from previous x-rays.  The examiner commented that the 
veteran was "doing well" and that he was to return for 
follow-up in two years.  

At a VA examination in May 2000, the veteran complained of 
left knee pain medially over the ligament.  He also said the 
knee sometimes locked in flexion when he crossed the left 
knee over the right, but there was no swelling.  The knee was 
not hot or red.  While going downhill, it sometimes felt like 
it would let the veteran down.  The left leg was reportedly 
weaker, lacking endurance, with smaller quadriceps ever since 
the inservice injury.  The veteran said that he used 
acetaminophen three times a day.  He denied using any 
prosthetic except a cane in the winter when it was slippery 
so as to prevent him from falling rather than for support.  
The knee was sore all the time, painful at bedtime, and 
without flare-ups.  The veteran had not worked since 1990 
when he began receiving social security disability benefits.  
On examination the veteran walked with a little limp on the 
left, but turned and walked without difficulty.  He did not 
appear to be in pain.  He flexed the right knee 136 degrees, 
the left 110 degrees.  He extended both knees, the right 0 
degrees, the left 0 degrees.  Cruciate ligaments appeared 
strong.  The collateral ligaments were a little bit weak with 
pain on the left leg medially.  There was no fluid in either 
joint, right or left.  The left knee was larger than the 
right knee because of the prosthesis.  Pedal pulses could not 
be found on either foot, but the feet were warm and there 
were no sores on the feet.  An impression was given that the 
left knee had been replaced due to degenerative joint 
disease.  No studies were done.

In April 2001, the RO received records from the Social 
Security Administration showing that the veteran had been 
awarded disability benefits in 1992 for conditions unrelated 
to the left knee.

According to an April 2001 VA treatment record, the veteran 
reported that he was taking acetaminophen, but that it was 
not helping him.  He was assessed as having left knee 
osteoarthritis.

Another VA examination was conducted in June 2001.  The 
examiner acknowledged a review of the claims folder in the 
report.  The veteran continued to complain of pain, weakness 
and stiffness in the morning.  There was no evidence of 
swelling.  The veteran complained of difficulty bending and 
straightening the knee, fatigability of the muscles and lack 
of endurance.  He noted his inability to kneel.  He also 
reported difficulty ascending and descending stairs, and 
descending hills.  In the winter, he used a cane to ambulate.  
It was indicated that the weather did not have an effect on 
his condition.  Rest helped the symptoms somewhat, and there 
was increased pain with prolonged standing.  The veteran was 
considered independent with regard to activities of daily 
living.  It was noted that the veteran had retired and was on 
disability secondary to the knee and coronary artery disease.  

The following was noted on examination: obvious atrophy 
involving the musculature of the left thigh measuring 1 inch 
smaller than the right; an 11 inch curvilinear scar over the 
anterior aspect of the left knee; 4 to 90 degrees range of 
left knee motion; pain on resisted extension; weakness with 
extension at 4/5; no apparent instability in terms of the 
anterior cruciate ligament, posterior cruciate ligament, or 
collateral ligaments; decreased pinprick surrounding the 
scar; and previous radiographs reveal left total knee 
replacement.  The examiner noted an assessment of status post 
left total knee replacement with decreased range of motion.  

In a July 2002 letter to the RO in which the veteran canceled 
a scheduled hearing regarding his left knee claim, the 
veteran said that since filing his original claim his doctor 
had prescribed oxycodone as a means of pain management and 
that this seemed "to be doing the job".  He said that, 
therefore, he wanted to withdraw his request for a hearing.


II.  Analysis

A.  Veterans Claims Assistance Act of 2000 (VCAA)

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the May 1999 statement of the case and the 
July 2001 supplemental statement of the case, the veteran and 
his representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of February 
28, 2001) have been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In a February 
28, 2001 letter, the RO not only informed the veteran and his 
representative of the notice and duty to assist provisions of 
the VCAA, but what the evidence had to show to establish 
entitlement to the benefits being sought, what medical and 
other evidence the RO had obtained and which requests for 
records had yielded negative responses, and what information 
or evidence the veteran could provide in support of the 
claim.  Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, and has taken 
advantage of, opportunities to present testimony at a hearing 
on appeal, but he canceled his scheduled hearing.  The 
veteran has submitted medical evidence in support of his 
claim, and the RO has undertaken reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim, to include obtaining VA 
outpatient clinical records, requesting medical records from 
treating physicians or providers whom the veteran had 
identified and provided signed authorization, and arranging 
for the veteran to undergo VA examinations.  In addition, the 
Board notes that records from SSA have been obtained and 
associated with the claims folder.  These records include 
duplicate VA treatment reports.  Significantly, neither the 
veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In fact, when the 
veteran was queried, via VA's February 2001 letter, about 
whether there were any outstanding medical records for VA to 
obtain, the veteran responded that he did not have any 
additional information or evidence to submit.  See VA Form 
21-4138, Statement in Support of Claim, dated and received in 
March 2001.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

B.  Increased Rating for Total Left Knee Replacement

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in evaluating a service-connected disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Service connection is currently in effect for status post 
total left knee replacement with history of degenerative 
joint disease and internal derangement, rated 30 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2001).  Diagnostic Code 5055 
contemplates knee replacement and assigns a minimum rating of 
30 percent.  When there are intermediate degrees of residual 
weakness, pain or limitation of motion, the disability is 
rated by analogy to Diagnostic Codes 5256, 5261 or 5262.  A 
60 percent rating is assigned for knee replacement with 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A total rating of 100 
percent is assigned for the one year following implantation 
of prosthesis.

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Here, the evidence of record reflects the veteran's ongoing 
complaints of pain and weakness of the left knee, and the 
most recent examination of June 2001 revealed pain on 
resisted extension and 4/5 weakness on extension.  Therefore, 
painful motion and weakness in the affected extremity has 
been demonstrated.  However, the evidence does not show that 
the level is severe.  In a recent letter in July 2002, the 
veteran said that he had been taking oxycodone as a means of 
pain management and that this "seemed to be doing the job".  
While VA examination reports in May 2000 and June 2001 note 
that the veteran uses a cane in the wintertime, the May 2000 
report is clear in stating that this is to help prevent the 
veteran from falling in slippery weather as opposed to the 
need for support.  Furthermore, in 1998, the examiner 
determined that there was "some" functional limitation, and 
in 2001 the examiner considered the veteran independent with 
regard to activities of daily living.  Therefore, even when 
considering the additional factors outlined by the Court in 
DeLuca, the disability picture presented does not approximate 
the criteria for a higher rating under Diagnostic Code 5055.  
38 C.F.R. § 4.7 (2001).  

Given the ranges of motion recorded in the medical 
examination and treatment reports in the claims file, as well 
as the more recent assessments regarding the degree of left 
knee function and motion, the disability at issue does not 
involve ankylosis, and any limitation demonstrated has not 
been described as comparable to ankylosis.  Therefore, 
Diagnostic Code 5256 is not for application for the purposes 
of rating the left knee replacement by analogy.   

Diagnostic Code 5261 contemplates limitation of leg 
extension.  A 30 percent rating is assigned for leg extension 
limited to 20 degrees.  Leg extension limited to 30 degrees 
is rated as 40 percent disabling, and leg extension limited 
to 45 degrees is assigned a maximum rating of 50 percent.  In 
this case, the reported degrees of leg extension have ranged 
from 0 to minus 10 degrees, clearly not limited to the 30 
degrees required for a 40 percent rating under Diagnostic 
Code 5261.  Therefore, rating by analogy under this 
diagnostic code would not result in the assignment of a 
higher rating.  

Diagnostic Code 5262 contemplates impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with marked knee or 
ankle disability is assigned a 30 percent rating.  A maximum 
rating of 40 percent is assigned for nonunion of the tibia 
and fibula with loose motion and requiring a brace.  Here, 
the medical evidence does not indicate that the disability 
involves impairment of the tibia and fibula.  Furthermore, 
even though the veteran noted the use of a cane on the most 
recent examination of 2001, there are no findings indicating 
loose motion.  Therefore, the disability picture presented is 
not comparable to the criteria required for a 40 percent 
rating under Diagnostic Code 5262.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5055, do not provide a basis to assign an evaluation higher 
than the 30 percent rating currently in effect.

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2001).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station  submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected  disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or  unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

In his March 2001 response to the RO's February 2001 
development letter, the veteran noted that he was not 
submitting the VA Form 21-8940 because his service-connected 
disability was not keeping him from employment.  Furthermore, 
the SSA disability benefits decision clearly shows that there 
are other conditions that interfere with the veteran's 
employment.  Hence, the Board finds that marked interference 
with employment (i.e., beyond that contemplated in the 
assigned rating) is not shown.  Additionally, the record 
consists of treatment reports and VA examination reports that 
include findings regarding the symptoms and manifestations of 
the veteran's left knee disability.  Other than the surgery 
in 1997, these records do not indicate or contain references 
to frequent hospitalization for treatment of his left knee 
disability.  Moreover, the left knee disability is not 
otherwise shown to render impractical the application of the 
regular schedular standards.  

In the absence of evidence of such factors as those outlined 
above, the Board is not required to remand the claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation greater than 30 percent for 
status post left knee replacement is denied.  



		
	ANNE M. SHAWKEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

